PER CURIAM.
We find an abuse of discretion in the failure of the trial court to order that any payment whatsoever be made by the father toward the $19,436.78 arrearage for the past due child support from the filing of the paternity petition to the date when the ongoing support obligation was established below. Larger v. Diaz, 595 So.2d 1092 (Fla. 3d DCA 1992); Onley v. Onley, 540 So.2d 880 (Fla. 3d DCA 1989); see Puglia v. Puglia, 600 So.2d 484 (Fla. 3d DCA 1992). Since the father *1095has already been ordered to pay $200.00 per month toward the $5,107.29 arrearage which accrued after that date we direct that those payments continue after the $5,107.29 has been fully paid, to be applied to the $19,-436.78 amount. The order under review is otherwise affirmed.
SCHWARTZ, C.J., and GREEN, J., concur.